The opinion of the court was delivered by
Black, J.
The problem presented for solution by the record in this ease is the legality in awarding the contract for the removal and disposal of wet and dry garbage, in the city of Wildwood. The award was made on the sixth of November, 1919, to Otto C. Koeneke, the lowest bidder, for a period of three years for $30,300.’ In form the bids designated separate amounts for each, year for five years. The Koeneke bid was the lowest for an aggregate of three years. A bid submitted by the prosecutor was the lowest for an aggregate of five years. The essential facts are: The minutes of the com*91inissioners of the city show, that “the clerk be instructed to advertise for bids for the collection and removal of garbage in the city, for a term of five years beginning January first, 1920.” The advertisement for bids stated, that “bids will be received and considered for a term of years not to exceed five (5) years.”
The point made is, the statement in the minutes is controlling. It is argued and attempted to he proved, that all the parties in interest understood that the award was to be for a term of five years, but the legal situation growing out of these facts is, proposals made in strict compliance with the terms of the advertisement for bids, under the statute, the award must follow such advertisement or the contract will be invalid. Armitage v. Mayor, &c., of Newark, 86 N. J. L. 5. The award must follow the terms of the advertisement. Godfrey v. Freeholders of Atlantic County, 89 Id. 511; affirmed, 90 Id. 517.
One who is the lowest bidder under an advertised competition acquires thereby a status. Armitage v. Mayor, &c., of Newark, supra.
As Koeneke, the successful bidder was the lowest for a lerm of three years, the commissioners had power to make an award for that period, if it was for the best interest of the city. What this court said in the ease of Atlantic Gas, &c., Co. v. Atlantic City, 73 N. J. L. 360, is pertinent. Certiorari is a discretionary writ; proceedings to review municipal action under such prerogative writ are not personal actions, in which the prosecutor may upon sharp grounds insist upon a personal right, rather is the prosecutor to be regarded, if not as amicus curia, as a friend of the public. McCarty v. Boulevard Commissioners of Hudson County, 91 Id. 137; affirmed, 92 Id. 519. There is no suggestion, lmt that the commissioners were prompted to act in the words of Mr. Smith, one of the commissioners, “because it was to the best advantage of Wildwood.” Undoubtedly, under the wording of the advertisement, the commissioners had the power to make an award for a term of five years, if they deemed such an award for the best .interests of the city and *92it is a fair inference in view of the high cost of labor and materials, that at the expiration of three years a more advantageous bid may be secured than at the present time.
The only other point urged by the prosecutor to set aside the award is that it was made by the vote of two commissioners instead of three, citing Pamph. L. 1911, p: 469, §' 6, but a reading of this statute makes it quite clear that it applies to the granting of franchises or a right to occupy or use the streets, highways, bridges or public places in any city. It does not, apply to the awarding of contracts. The municipal action brought up by this writ i-s therefore affirmed, with costs.